DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/14/2022, with respect to the rejection of claims 19-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Joshi et al. (PGPub US 2016/0242893 A1), which was made of record as relevant prior art in the Non-Final Rejection filed 10/29/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (PGPub US 2016/0242893 A1) in view of Chanduszko et al. (PGPub US 2009/0105747).
With respect to claim 19, Joshi et al. discloses an apparatus (300A in Figs. 6-7), comprising: a filter (304), wherein the filter (304) has a cone-shape in an expanded position (PP [0034]: “The filter portion 304 is either connected directly to the stent portion 302 or to the stent portion 302 via two or more struts 306, allowing the filter portion 304 to expand to a diameter similar to that of the stent portion 302”), wherein an apex of the filter (304) is arranged at a first end of the filter (304), wherein the filter (304) is radially biased outward (304 is biased by the stent 302 which is self-expanding); a plurality of struts (306) each having a first end and a second end, wherein the first end of each of the plurality of struts (306) is coupled to a second end of the filter (304), and wherein the first end of each of the plurality of struts do not contact one another and the second end of each of the plurality of struts do not contact one another (306 are parallel) such that each of the plurality of struts (306) are spaced apart from one another along their entire length (see Fig. 7) in the expanded position to thereby define a plurality of channels (space between 306) through which embolic particles are configured to pass (embolic particles are capable of passing through 306); and a stent (302) coupled to each of the second ends of the plurality of struts (306) such that the stent (302) is spaced apart from the filter (304) so that the stent (302) does not directly contact the filter (304).
	However, since the filter (304) of Joshi et al. is constructed as wires formed over a mandrel (PP [0027]), Joshi et al. fails to disclose a filter having an expandable frame and a semipermeable membrane coupled to the expandable frame, wherein the expandable frame has a cone-shape in an expanded position, wherein an apex of the expandable frame is arranged at a first end of the filter, the expandable frame has a plurality of polygonal supports that are coupled together at the apex of the expandable frame and that are radially biased outwards such that in the expanded position an area defined by the plurality of polygonal supports ranges from about 0.1 mm2 to about 5 mm2, and wherein the semipermeable membrane covers at least a portion of an area defined by the plurality of polygonal supports, and a cap coupled to the expandable frame at the apex.
	In the same field of embolic protection (abstract), Chanduszko et al. teaches an apparatus (60 in Fig. 3), comprising: a filter (70 and 38, see below) having an expandable frame (abstract: "An implantable medical device is described, including a filtering element and radially expandable structure") and a semipermeable membrane (76, PP [0029]: "A plurality of filaments 76 can be attached to the strut members 72 in such a way as to form a mesh-like structure… The filaments 76 in a preferred embodiment are made of suture material, but could 
    PNG
    media_image1.png
    533
    459
    media_image1.png
    Greyscale
also be made of a bio-resorbable material or any of the materials discussed above with respect to possible materials for the filter and the stent", 76 is semipermeable because it's a mesh) coupled to the expandable frame (70 and 38), wherein the expandable frame (70) has a cone-shape in an expanded position (70 in Fig. 3 is cone-shaped), wherein an apex (end of 70 near 74) of the expandable frame (70 and 38) is arranged at a first end of the filter (top end of 70), wherein the expandable frame (70 and 38) has a plurality of polygonal supports (72 and 38) that are coupled together at the apex of the expandable frame (PP [0029]: "The first filter 70 includes strut members 72 that are joined together at a proximal end thereof and attached to a hub 74") and that are radially biased outwards (end 78 of polygonal supports 72 flare outward, PP [0018]: "For actual delivery, the device 10 can be self-expanding due its intrinsic characteristic"), and wherein the semipermeable membrane (76) covers at least a portion of an area defined by the plurality of polygonal supports (76 covers 72 of 70, 76 does not cover 38), and a cap (74) coupled to the expandable frame (70) at the apex (PP [0029]: "The first filter 70 includes strut members 72 that are joined together at a proximal end thereof and attached to a hub 74").
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Joshi et al. reference to incorporate the teachings of Chanduszko et al. and include a filter having an expandable frame and a semipermeable membrane coupled to the expandable frame, wherein the expandable frame has a cone-shape in an expanded position, wherein an apex of the expandable frame is arranged at a first end of the filter, the expandable frame has a plurality of polygonal supports that are coupled together at the apex of the expandable frame and that are radially biased outwards, and wherein the semipermeable membrane covers at least a portion of an area defined by the plurality of polygonal supports, and a cap coupled to the expandable frame at the apex. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filters that would have yielded predictable results.
	However, Chanduszko et al. fails to teach such that in the expanded position an area defined by the plurality of polygonal supports ranges from about 0.1 mm2 to about 5 mm2.
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the Joshi et al. and Chanduszko et al. combination to include wherein in the expanded position an area defined by the plurality of polygonal supports ranges from about 0.1 mm2 to about 5 mm2, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Joshi et al. would not operate differently with the claimed area because the present application reasons that this required area “is sized to prevent passage of particles larger than 500 gmn in stroke applications” (spec PP [43]), a function which the device of Joshi et al. is already capable of performing (see claim 1, the concave filter captures material moving downstream from the stent portion). Furthermore, no criticality is placed on the claimed range, as applicant states that the area “could be larger in pulmonary embolism or deep venous thrombosis applications, while maintaining blood flow” (spec. PP [43]).
Regarding claim 20, Joshi et al. further discloses wherein the filter (304 in Figs. 6-7) is movable between the expanded position and a compressed position (PP [0034]: “The filter portion 304 is either connected directly to the stent portion 302 or to the stent portion 302 via two or more struts 306, allowing the filter portion 304 to expand to a diameter similar to that of the stent portion 302”) in which the filter is compressed inward toward a longitudinal axis.
	However, since the filter of Joshi et al. does not include an expandable frame including polygonal supports, Joshi et al. fails to explicitly disclose wherein the plurality of polygonal supports are movable between the expanded position and a compressed position in which the plurality of polygonal supports are compressed inward toward a longitudinal axis of the expandable frame.
	In the same field of embolic protection (abstract), Chanduszko et al. teaches an apparatus (60 in Fig. 3), comprising: a filter (70 and 38, see above) having an expandable frame (abstract: "An implantable medical device is described, including a filtering element and radially expandable structure") and a semipermeable membrane (76, PP [0029]: "A plurality of filaments 76 can be attached to the strut members 72 in such a way as to form a mesh-like structure… The filaments 76 in a preferred embodiment are made of suture material, but could also be made of a bio-resorbable material or any of the materials discussed above with respect to possible materials for the filter and the stent", 76 is semipermeable because it's a mesh) coupled to the expandable frame (70 and 38), wherein the expandable frame (70) has a cone-shape in an expanded position (70 in Fig. 3 is cone-shaped), wherein an apex (end of 70 near 74) of the expandable frame (70 and 38) is arranged at a first end of the filter (top end of 70), wherein the expandable frame (70 and 38) has a plurality of polygonal supports (72 and 38) that are coupled together at the apex of the expandable frame (PP [0029]: "The first filter 70 includes strut members 72 that are joined together at a proximal end thereof and attached to a hub 74") and that are radially biased outwards (end 78 of polygonal supports 72 flare outward, PP [0018]: "For actual delivery, the device 10 can be self-expanding due its intrinsic characteristic"). Chanduszko et al. further teaches wherein the plurality of polygonal supports (72 and 38) are movable between the expanded position and a compressed position (abstract: "An implantable medical device is described, including a filtering element and radially expandable structure") in which the plurality of polygonal supports (72 and 38) are compressed inward toward a longitudinal axis of the expandable frame (70 and 38).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Joshi et al. reference to incorporate the teachings of Chanduszko et al. and include wherein the plurality of polygonal supports are movable between the expanded position and a compressed position in which the plurality of polygonal supports are compressed inward toward a longitudinal axis of the expandable frame. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filters that would have yielded predictable results.
Regarding claim 21, Joshi et al. further discloses wherein the filter (304 in Figs. 6-7) is comprised of material having shape-memory characteristics (PP [0021]: “The filter basket described in the following embodiments may be comprised of a nitinol wire mesh comprising one or more braided wires”) such that an outer diameter of the filter (304) defined by the plurality of polygonal supports elongates in the compressed position and widens in the expanded position (PP [0034]: “The filter portion 304 is either connected directly to the stent portion 302 or to the stent portion 302 via two or more struts 306, allowing the filter portion 304 to expand to a diameter similar to that of the stent portion 302”).
	However, since the filter of Joshi et al. does not include an expandable frame including polygonal supports, Joshi et al. fails to explicitly disclose wherein the plurality of polygonal supports are comprised of material having shape-memory characteristics such that an outer diameter of the expandable frame defined by the plurality of polygonal supports elongates in the compressed position and widens in the expanded position.
	In the same field of embolic protection (abstract), Chanduszko et al. teaches an apparatus (60 in Fig. 3), comprising: a filter (70 and 38, see above) having an expandable frame (abstract: "An implantable medical device is described, including a filtering element and radially expandable structure") and a semipermeable membrane (76, PP [0029]: "A plurality of filaments 76 can be attached to the strut members 72 in such a way as to form a mesh-like structure… The filaments 76 in a preferred embodiment are made of suture material, but could also be made of a bio-resorbable material or any of the materials discussed above with respect to possible materials for the filter and the stent", 76 is semipermeable because it's a mesh) coupled to the expandable frame (70 and 38), wherein the expandable frame (70) has a cone-shape in an expanded position (70 in Fig. 3 is cone-shaped), wherein an apex (end of 70 near 74) of the expandable frame (70 and 38) is arranged at a first end of the filter (top end of 70), wherein the expandable frame (70 and 38) has a plurality of polygonal supports (72 and 38) that are coupled together at the apex of the expandable frame (PP [0029]: "The first filter 70 includes strut members 72 that are joined together at a proximal end thereof and attached to a hub 74") and that are radially biased outwards (end 78 of polygonal supports 72 flare outward, PP [0018]: "For actual delivery, the device 10 can be self-expanding due its intrinsic characteristic"). Chanduszko et al. further teaches wherein the plurality of polygonal supports (72 in Fig. 3) are movable between the expanded position (seen in Fig. 3) and a compressed position (not shown) in which the plurality of polygona supports (72) are compressed inward towards a longitudinal axis of the expandable frame (70, abstract: "An implantable medical device is described, including a filtering element and radially expandable structure", PP [0018]: "For delivery of the device 10 to a blood vessel, the filter 12 and stent 30 are compressed to a collapsed configuration, defining a collapsed perimeter of the device 10 smaller than the expanded perimeter of the device 10").
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Joshi et al. reference to incorporate the teachings of Chanduszko et al. and include wherein the plurality of polygonal supports are comprised of material having shape-memory characteristics such that an outer diameter of the expandable frame defined by the plurality of polygonal supports elongates in the compressed position and widens in the expanded position. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filters that would have yielded predictable results.
Regarding claim 22, Joshi et al. fails to disclose wherein the plurality of polygonal supports of the expandable frame are kite-shaped segments having a pair of short sides and a pair of long sides, the pair of long sides of each of the plurality of kite-shaped segments coupled together at the apex of the expandable frame.
	In the same field of embolic protection (abstract), Chanduszko et al. teaches an apparatus (60 in Fig. 3), comprising: a filter (70 and 38, see above) having an expandable frame (abstract: "An implantable medical device is described, including a filtering element and radially expandable structure") and a semipermeable membrane (76, PP [0029]: "A plurality of filaments 76 can be attached to the strut members 72 in such a way as to form a mesh-like structure… The filaments 76 in a preferred embodiment are made of suture material, but could also be made of a bio-resorbable material or any of the materials discussed above with respect to possible materials for the filter and the stent", 76 is semipermeable because it's a mesh) coupled to the expandable frame (70 and 38), wherein the expandable frame (70) has a cone-shape in an expanded position (70 in Fig. 3 is cone-shaped), wherein an apex (end of 70 near 74) of the expandable frame (70 and 38) is arranged at a first end of the filter (top end of 70), wherein the expandable frame (70 and 38) has a plurality of polygonal supports (72 and 38) that are coupled together at the apex of the expandable frame (PP [0029]: "The first filter 70 includes strut members 72 that are joined together at a proximal end thereof and attached to a hub 74") and that are radially biased outwards (end 78 of polygonal supports 72 flare outward, PP [0018]: "For actual delivery, the device 10 can be self-expanding due its intrinsic characteristic"). Chanduszko et al. further teaches wherein the plurality of polygonal supports (72 and 38) of the expandable frame (70 and 38) are kite-
    PNG
    media_image2.png
    348
    425
    media_image2.png
    Greyscale
shaped segments having a pair of short sides and a pair of long sides (see below), the pair of long sides of each of the plurality of kite-shaped segments coupled together at the apex of the expandable frame (end of 70 and 38 near 74).
		It would have been prima facie obvious for one of ordinary skill in the art to have modified the Joshi et al. reference to incorporate the teachings of Chanduszko et al. and include wherein the plurality of polygonal supports of the expandable frame are kite-shaped segments having a pair of short sides and a pair of long sides, the pair of long sides of each of the plurality of kite-shaped segments coupled together at the apex of the expandable frame. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filters that would have yielded predictable results.
Regarding claim 23, Joshi et al. discloses wherein the plurality of struts (306 in Figs. 6-7) are each coupled to the filter (304).
	However, Joshi et al. fails to explicitly disclose wherein the plurality of struts are each coupled to one of the plurality of kite-shaped segments at a location where the pair of short sides are coupled together.
	Chanduszko et al. teaches wherein the plurality of polygonal supports (72 and 38 in Fig. 3) of the expandable frame (70 and 38) are kite-shaped segments having a pair of short sides and a pair of long sides (see above), the pair of long sides of each of the plurality of kite-shaped segments coupled together at the apex of the expandable frame (end of 70 and 38 near 74).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Joshi et al. reference to incorporate the teachings of Chanduszko et al. to include wherein the plurality of struts are each coupled to one of the plurality of kite-shaped segments at a location where the pair of short sides are coupled together. One of ordinary skill in the art would have been motivated to perform this modification because it would have been a simple substitution of filters that would have yielded predictable results.
Regarding claim 24, Joshi et al. fails to specifically disclose wherein a length of the plurality of struts (306 in Figs. 6-7) ranges from 1 mm to 10 cm.
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the Joshi et al. reference to include wherein a length of the plurality of struts ranges from 1 mm to 10 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Joshi et al. would not operate differently with the claimed lengths of the plurality of struts. Furthermore, applicant places no criticality on the range claimed.
Regarding claim 25, Joshi et al. further discloses wherein the filter (304 in Figs. 6-7) is comprised of material having shape-memory characteristics (PP [0021]: “The filter basket described in the following embodiments may be comprised of a nitinol wire mesh comprising one or more braided wires”) and wherein the filter (304) is self expanding (PP [0034]: “The filter portion 304 is either connected directly to the stent portion 302 or to the stent portion 302 via two or more struts 306, allowing the filter portion 304 to expand to a diameter similar to that of the stent portion 302”).
	However, Joshi et al. fails to explicitly disclose wherein the expandable frame is composed of a material having shape memory characteristics, and the expandable frame is self-expanding, since Joshi et al. fails to specifically disclose an expandable frame.
	Chanduszko et al. further teaches wherein the expandable frame (70 and 38 in Fig. 3) is composed of a material having shape memory characteristics (PP [0033]: "In the preferred embodiments of FIGS. 1-5, the filter has a diameter ranging from about 4 millimeters to about 60 millimeters, preferably about 40 millimeters and an overall length ranging from about 10 millimeters to about 100 millimeters, preferably about 40 millimeters; the appendages are formed from a circular cross-section Nitinol wire (although the wire can be cut from a hollow metal tube)") and the expandable frame (70 and 38) is self expanding (PP [0018]: "For actual delivery, the device 10 can be self-expanding due its intrinsic characteristic").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Joshi et al. reference to incorporate the teachings of Chanduszko et al. to include wherein the expandable frame is composed of a material having shape memory characteristics, and the expandable frame is self-expanding. One of ordinary skill in the art would have been motivated to perform this modification because it would have been a simple substitution of filters that would have yielded predictable results.
Regarding claim 26, Joshi et al. further discloses wherein the filter (304 in Figs. 6-7) is comprised of nitinol (PP [0021]: “The filter basket described in the following embodiments may be comprised of a nitinol wire mesh comprising one or more braided wires”).
	However, Joshi et al. fails to explicitly disclose wherein the expandable frame is comprised of nitinol and has a length ranging from 1 cm to 300 cm.
	Chanduszko et al. further teaches wherein the expandable frame (70 and 38 in Fig. 3) is composed of Nitinol (PP [0033]: "In the preferred embodiments of FIGS. 1-5, the filter has a diameter ranging from about 4 millimeters to about 60 millimeters, preferably about 40 millimeters and an overall length ranging from about 10 millimeters to about 100 millimeters, preferably about 40 millimeters; the appendages are formed from a circular cross-section Nitinol wire (although the wire can be cut from a hollow metal tube)").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Joshi et al. reference to incorporate the teachings of Chanduszko et al. to include wherein the expandable frame is comprised of nitinol. One of ordinary skill in the art would have been motivated to perform this modification because it would have been a simple substitution of filters that would have yielded predictable results.
	However, Joshi et al. and Chanduszko et al. each fail to explicitly disclose wherein the expandable frame has a length ranging from 1 cm to 300 cm.
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the Joshi et al. and Chanduszko et al. combination to include wherein the expandable frame has a length ranging from 1 cm to 300 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, this combination would not operate differently with the claimed length of the expandable frame. Furthermore, applicant places no criticality on the range claimed.
Regarding claim 27, Joshi et al. fails to disclose wherein one or more of the expandable frame, the plurality of struts, and the stent have a hydrophilic coating.
	In the same field of embolic protection (abstract), Chanduszko et al. teaches an apparatus (60 in Fig. 3), comprising: a filter (70 and 38, see above) having an expandable frame (abstract: "An implantable medical device is described, including a filtering element and radially expandable structure") and a semipermeable membrane (76, PP [0029]: "A plurality of filaments 76 can be attached to the strut members 72 in such a way as to form a mesh-like structure… The filaments 76 in a preferred embodiment are made of suture material, but could also be made of a bio-resorbable material or any of the materials discussed above with respect to possible materials for the filter and the stent", 76 is semipermeable because it's a mesh) coupled to the expandable frame (70 and 38). Chanduszko et al. further teaches wherein the expandable frame (70 and 38) has a hydrophilic coating (PP [0036]: "In one embodiment, the bio-resorbable filament can be provided with a water repellant coating that prevents body fluids from degrading the resorbable material").
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Joshi et al. disclosure to incorporate the teachings of Chanduszko et al. and include wherein one or more of the expandable frame, the plurality of struts, and the stent have a hydrophilic coating. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filters that would have yielded predictable results.
Regarding claim 28, Joshi et al. discloses wherein the filter (304 in Figs. 6-7) is configured to conform to a lumen of a target vessel in an expanded configuration (since the filter expands, it can conform to a lumen of a target vessel as it expands).
	However, the filter of Joshi et al. does not comprise an expandable frame.
	In the same field of embolic protection (abstract), Chanduszko et al. further discloses wherein the expandable frame (70 in Fig. 3) is configured to conform to a lumen of a target vessel in an expanded configuration (see Fig. 3, it is able to press against the lumen of a target vessel since it is radially expandable).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Joshi et al. disclosure to incorporate the teachings of Chanduszko et al. and include wherein the expandable frame is configured to conform to a lumen of a target vessel in an expanded configuration. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of filters that would have yielded predictable results.
Regarding claim 29, Joshi et al. further discloses wherein the stent (302 in Figs. 6-7) is a stent retriever, since it is a self-expanding stent that has a thin rope of wire mesh in a compressed position (PP [0022]: “In one example the stent is a self-expanding, one-layer stent comprised of a single filament wound into braided pattern”) and that is configured to expand out into a stent structure for integration into a clot in an expanded position (capable of doing this).
Regarding claim 31, Joshi et al. fails to disclose, in the embodiment of Figs. 6-7, wherein a diameter of the stent in the expanded position tapers at a first end.
	In the embodiment of Fig. 9, however, Joshi et al. teaches an apparatus (300C) comprising a filter (304), and a stent (302), wherein a diameter of the stent (302) in the expanded position tapers at a first end (left-hand 104 tapers outward).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Joshi et al. device to incorporate the features of the embodiment seen in Fig. 9 and include wherein a diameter of the stent in the expanded position tapers at a first end. One of ordinary skill in the art would have been motivated to perform this modification for visualization purposes (PP [0024]: “distal radially-flared loops 104 that may include one or more radiopaque coils 106 (e.g., radiopaque wire coiled around the wire of the loop 104) used for visualization”).
Regarding claim 32, Joshi et al. further discloses wherein the plurality of struts (306 in Figs. 6-7) are comprised of nitinol (PP [0021]: “The filter basket described in the following embodiments may be comprised of a nitinol wire mesh comprising one or more braided wires”, PP [0029]: “the struts 306 are formed from wires braided or woven into the filter portion 304 and which are woven or connected (e.g. via welding, mechanical attachments, or adhesive)”).
Regarding claim 33, Joshi et al. fails to explicitly disclose wherein a diameter of a second end of the filter ranges from about 3 mm to about 6 cm in the expanded position.
	It would have been obvious for a person of ordinary skill in the art before the effective filing date to have modified the Joshi et al. reference to include wherein a diameter of the second end of the filter ranges from about 3 mm to about 6 cm in the expanded position, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed  device and a device  having the claimed  relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc.,  725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert.  denied,  469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Joshi et al. would not operate differently with the claimed diameters of the second end of the filter. Furthermore, applicant places no criticality on the range claimed.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (PGPub US 2016/0242893 A1) in view of Chanduszko et al. (PGPub US 2009/0105747) and further in view of Divino et al. (PGPub US 2015/0297240 A1).
Regarding claim 30, Joshi et al. in view of Chanduszko et al. fails to disclose wherein the outer wall of the stent is sinusoidal having a plurality of undulations, wherein the plurality of undulations each have a higher pick density on a proximal side and a lower pick density on a distal side.
	In the same field of endeavor of stents (PP [0005]: “At least one aspect of the disclosure provides methods and apparatuses for delivering an occluding device or devices (e.g., stent or stents) in the body”) Divino teaches a stent (100 in Fig. 3F), wherein the outer wall of the stent (outer edges of 100) is sinusoidal (PP [0088]: “However, the enlarged portions or wings 200 can also be configured such that the edges 172, 174 have a sinusoidal shape”) having a plurality of undulations (see annotated Fig. 3F below), wherein the plurality of undulations (see below) each have a higher pick density on a proximal side (200 portion of each undulation) and a lower pick density on a distal side (150 portion of each undulation) (PP [0094]: "the enlarged portions 200 can also be configured to provide a lower fiber density or different pattern than portions of the body 150 disposed adjacent to the respective enlarged portion or wing 200", portions 200 are more dense as can be seen).

    PNG
    media_image3.png
    320
    488
    media_image3.png
    Greyscale

	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Joshi et al. disclosure to incorporate the teachings of Divino et al. and include wherein the outer wall of the stent is sinusoidal having a plurality of undulations, wherein the plurality of undulations each have a higher pick density on a proximal side and a lower pick density on a distal side. One of ordinary skill in the art would have been motivated to perform this modification in order to encourage the stent to frictionally contact/engage with the lumen of the blood vessel (PP [0121]: “As the enlarged portions 200 and the body 150 contact the inner wall of the aneurysm 400, the device 100 can tend to frictionally contact or engage the inner wall of the aneurysm 400, thus reducing or eliminating slipping or sliding against the inner wall of the aneurysm 400”, PP [0097]: "Additionally, the pic count or braid density can also influence the frictional engagement with the target area wall").
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (PGPub US 2016/0242893 A1) in view of Chanduszko et al. (PGPub US 2009/0105747) and further in view of Boyle et al. (PGPub US 2002/0165576 A1).
Regarding claim 39, Joshi et al. in view of Chanduszko et al. fails to teach wherein the cap is cone-shaped, since the cap (74 in Fig. 3) shown therein comprises a cylindrical base.
	In the same field of embolic protection (abstract), Boyle et al. teaches a filter (52 in Figs. 5-6) comprising a cap (56) coupled to an expandable frame (51) at the apex (right-most end of 52), wherein the cap (56) is cone-shaped (note the round base and taper of 56, the limitation does not require the cap to be a literal cone as “cone-shaped” imparts a broader sense of its shape).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Joshi et al. and Chanduszko et al. combination to incorporate the teachings of Boyle et al. and include wherein the cap is cone-shaped. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution that would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771